DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-20-2022 has been entered. 

Claim Rejections - 35 USC § 103
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0044573 hereinafter Roschenthaler in view of JP 2008-130229 hereinafter Sakai [cited in IDS filed 11-26-2019] and U.S. Pre-Grant Publication No. 2010/0239916 hereinafter Bhattacharryya. 
Regarding Claim 1, Roschenthaler teaches an electrolyte composition comprising: a polymer matrix; an electrolyte salt; and an ionic liquid (paragraphs 14, 27, 40) but does not specifically disclose that the electrolyte comprises oxide particles having hydrophobic surface. 
However, Sakai teaches an electrolyte and a method for producing the electrolyte (see Examples 1-2 and production of electrolyte), the electrolyte comprising: an ionic liquid (A); an inorganic particulate (B); and a supporting electrolyte salt (C), wherein the inorganic particulate comprises hydrophobic silica, and a composite electrolyte film that comprises porous polyethylene-polypropylene film (paragraphs 10-26, 49; see Examples 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte that comprises such hydrophobic silica before the effective filing date of the claimed invention because such configuration can form an electrolyte for a battery having excellent cycle characteristics (paragraphs 4-5). 
The combination does not teach the silica having specific surface area of 2 to 60 m2/g. 
However, Bhattacharryya teaches an electrolyte composition that comprises electrolyte salt and silica, wherein the silica has high surface area of 50 to 600 m2/g (paragraph 67). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte composition that comprises high surface area silica before the effective filing date of the claimed invention because such configuration can form an electrolyte with improved stability and enhanced conductivity (paragraph 67). MPEP § 2144.05 teaches that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding Claims 2-4, the combination teaches that the oxide particles are surface-treated with a silicon-containing compound and the oxide particles are silica or alumina (see Roschenthaler and Sakai, Examples 1-2 as described above). 
Regarding Claims 5-6, the combination teaches that the electrolyte comprises an ionic liquid (see Roschenthaler and Sakai described above). 
Regarding Claim 9, the combination teaches that the electrolyte salt is an imide-based lithium salt liquid (see Roschenthaler and Sakai described above). 
Regarding Claim 10, the combination teaches a secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte layer as described above provided between the positive electrode and the negative electrode (paragraph 49 of Sakai). 
Regarding Claims 11-13, the combination teaches a method for preparing the electrolyte that comprises obtaining a slurry of the electrolyte composition, applying the slurry on a base material with the dispersion medium (see Roschenthaler and Sakai described above). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roschenthaler, Sakai and Bhattacharryya as applied above, and further in view of U.S. Pre-Grant Publication No. 2010/0216031 hereinafter Machida. 
Regarding Claims 7 and 8, the combination does not specifically disclose that polymer having first and second structural units as claimed. 
However, Machida teaches an electrolyte that comprises a polymer having a first structural unit (i.e. vinylidene fluoride) and a second structural unit (i.e. hexafluoropropylene) (paragraph 149). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte that comprises such matrix polymer before the effective filing date of the claimed invention because Machida discloses that such configuration can suppress liquid leakage of the nonaqueous electrolyte in the obtained battery (paragraph 150). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729